Title: From George Washington to Samuel Powel, 18 January 1788
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon Jany 18th 1788.

Having nothing, either interesting or entertaining in these parts to communicate—our faces being turned to the Eastward for news—I felt no inclination to give you the trouble of perusing a dull scrawl, merely to acknowledge the receipt of your obliging favor of the 12th Ult., & to thank you for the information it conveyed, being in hopes that a little time might be productive of occurrences more worthy of attention; of this however I am disappointed.
It is with pleasure, I find that the States of Pensylvania, New Jersey & Delaware, have adopted the proposed Constitution, for a Fœderal Government; the two latter unanimously, and the former by a majority of two to one. Connecticut, Massachusetts and New Hampshire are to appear next on the theatre, in the order they are mentioned; and will, I hope, with a decision equal to those which have preceeded them, give their voices in favor of it. Of the unanimity of Maryland there can be little question; and tho’ the Constitution in this State has powerful adversaries, little doubt of the adoption of it, has a place in my mind; but in this I may be mistaken; for as I seldom go from home, & see few besides travellers, my conjectures on this subject may be founded in error. North Carolina, has it seems, postponed the meeting of the Convention of that State to a later period than that of Virginia; which is indicative, in my opinion, of a disposition to take her tone from hence. From the States more Southerly, I have received no information that can be relied on; except that Georgia has accompanied her act of appointment, with powers to alter, amend & what not; But if a weak state, with powerful tribes of Indians in its rear, & the Spaniards on its

flank, do not incline to embrace a strong general Government there must, I should think, be either wickedness, or insanity in their conduct.
The unanimity, & generosity with which the County of Philadelphia has been proposed for the Seat of the Fœderal Government, by the Landholders thereof, gives much weight and merit to the Invitation; and will, probably, induce others to follow the example.
I offer my best wishes, and affectionate regards to Mrs Powell; and assurances to you, of the esteem & regard with wch I am, Dear Sir Yr Most Obedt & Very Hble Servt

Go: Washington

